DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 19, in line 2, “a spring disposed the piston and a shoulder” is unclear and indefinite. It is unclear and indefinite where the spring is disposed. For examination purposes, the limitation will be read as -- a spring disposed around the piston and a shoulder--.
Regarding claim 14, the limitation “an annulus area” is unclear and indefinite. Claim 14 is dependent on claim 9, which claims “an annulus area” and therefore it is unclear and indefinite if they are the same annulus area or a different annulus area. For examination purposes, the limitation will be read as the same annulus area.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-20, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stang et al. (U.S. 2020/0115997).
Regarding claim 1, Stang discloses:
A two-way injection valve, the two-way injection valve comprising:
a primary flow path to allow chemical injection into an annulus area surrounding production tubing 170, 180, 194 (see Figure 2B)
a secondary flow path to allow chemical injection into the inside of the production tubing (170, 180, 194) via a tubular member (170) of the production tubing 170, 180, 194  (see Figure 1B)
Regarding claim 2, Stang discloses:
a body 110, 122, 140 (see paragraph 0114)
a first opening (102) in the body (110, 122, 140) to receive chemical injection material (see Figure 1B)
a second opening (148) in the body (110, 122, 140) that directs the chemical injection material from inside the body (110, 122, 140) to the annulus area (see paragraphs 0114)
a third opening (bottom opening of 140) in the body (110, 122, 140) that directs the chemical injection material from inside the body (110, 122, 140) to inside the production tubing 170, 180, 194 (see Figure 1B)
Regarding claim 3, Stang discloses:
a piston (150, 155, 160) slidably disposed within the body (110, 122, 140) of the two-way injection valve, the piston (150, 155, 160) including a piston head (160) with a sleeve member (155) extending from the piston head (160) to create a cavity in the piston 150, 155, 160 (see paragraphs 0107, 0118, and 0121)
Regarding claim 4, Stang discloses:
wherein the piston (150, 155, 160) has a tubing opening (185) that is in fluid communication with a tubular opening (175) in the tubular member (170) when the piston (150, 155, 160) is in a first position in the body (110, 122, 140) of the two-way injection valve and an annulus opening (165) that is in fluid communication with the second opening (148) when the piston (150, 155, 160) is in a second position in the body (110, 122, 140) of the two- way injection valve (see paragraphs 0107 and 0140; see Figures 1B and 2B)
Regarding claim 5, Stang discloses:
wherein the piston (150, 155, 160) has an annulus opening (165) that is in fluid communication with the second opening (148) when the piston (150, 155, 160) is in a first position in the body (110, 122, 140) of the two-way injection valve and a tubing opening (185) that is in fluid communication with a tubular opening (175) in the tubular member (170) when the piston (150, 155, 160) is in a second position in the body (110, 122, 140) of the two-way injection valve (see paragraphs 0107 and 0140; see Figures 1B and 2B)
Regarding claim 6, Stang discloses:
wherein the two-way injection valve further comprises a spring (125) disposed around the piston (150, 155, 160) and a shoulder (126) disposed in the body (110, 122, 140) of the two-way injection valve (see paragraph 0111)
Regarding claim 8, Stang discloses:
wherein the primary flow path passes through the first and second openings (102, 148) in the body (110, 122, 140) of the two-way injection valve and the annulus opening (165) in the piston (150, 155, 160) and the secondary flow path passes through the first and third openings (102, bottom opening of 140) in the body (110, 122, 140) and the tubing opening (185) of the piston 150, 155, 160 (see Figures 1B and 2B)
Regarding claim 9, Stang discloses:
A method, the method comprising:
injecting chemical into an annulus area via a two-way injection valve  (see Figure 2B)
injecting chemical inside of production tubing (170, 180, 194) via the two-way injection valve (see Figure 1B)
Regarding claim 10, Stang discloses:
wherein two-way injection valve is mounted on an outside portion of a tubular member (182) of the production tubing 170, 180, 194  (see Figure 1B, element 140 is mounted to an outside portion of 180)
Regarding claim 11, Stang discloses:
wherein the chemical is injected into the annulus area prior to being injected inside the production tubing 170, 180, 194  (see Figure 1B)
Regarding claim 12, Stang discloses:
wherein the chemical is injected inside the production tubing (170, 180, 194) prior to being injection into the annulus area (see Figure 2B)
Regarding claim 13, Stang discloses:
wherein the two-way injection valve can switch back and forth from injecting the chemical into the annulus area and inside the production tubing (170, 180, 194) a desired number of times (see Figures 1B and 2B)
Regarding claim 14, Stang discloses:
wherein the two-way injection valve comprises:
a primary flow path to allow chemical injection into the annulus area surrounding production tubing 170, 180, 194  (see Figure 2B)
a secondary flow path to allow chemical injection into the inside of the production tubing (170, 180, 194)  via a tubular member (170) of the production tubing 170, 180, 194 (see Figure 1B)
Regarding claim 15, Stang discloses:
a body 110, 122, 140 (see paragraph 0114)
a first opening (102) in the body (110, 122, 140) to receive chemical injection material (see Figure 1B)
a second opening (148) in the body (110, 122, 140) that directs the chemical injection material from inside the body (110, 122, 140) to the annulus area (see paragraphs 0114)
a third opening (bottom opening of 140) in the body (110, 122, 140) that directs the chemical injection material from inside the body (110, 122, 140) to inside the production tubing 170, 180, 194 (see Figure 1B)
Regarding claim 16, Stang discloses:
a piston (150, 155, 160) slidably disposed within the body (110, 122, 140) of the two-way injection valve, the piston (150, 155, 160) including a piston head (160) with a sleeve member (155) extending from the piston head (160) to create a cavity in the piston 150, 155, 160 (see paragraphs 0107, 0118, and 0121)
Regarding claim 17, Stang discloses:
wherein the piston (150, 155, 160) has a tubing opening (185) that is in fluid communication with a tubular opening (175) in the tubular member (170) when the piston (150, 155, 160) is in a first position in the body (110, 122, 140) of the two-way injection valve and an annulus opening (165) that is in fluid communication with the second opening (148) when the piston (150, 155, 160) is in a second position in the body (110, 122, 140) of the two- way injection valve (see paragraphs 0107 and 0140; see Figures 1B and 2B)
Regarding claim 18, Stang discloses:
wherein the piston (150, 155, 160) has an annulus opening (165) that is in fluid communication with the second opening (148) when the piston (150, 155, 160) is in a first position in the body (110, 122, 140) of the two-way injection valve and a tubing opening (185) that is in fluid communication with a tubular opening (175) in the tubular member (170) when the piston (150, 155, 160) is in a second position in the body (110, 122, 140) of the two-way injection valve (see paragraphs 0107 and 0140; see Figures 1B and 2B)
Regarding claim 19, Stang discloses:
wherein the two-way injection valve further comprises a spring (125) disposed around the piston (150, 155, 160) and a shoulder (126) disposed in the body (110, 122, 140) of the two-way injection valve (see paragraph 0111)
Regarding claim 20, Stang discloses:
wherein the primary flow path passes through the first and second openings (102, 148) in the body (110, 122, 140) of the two-way injection valve and the annulus opening (165) in the piston (150, 155, 160) and the secondary flow path passes through the first and third openings (102, bottom opening of 140) in the body (110, 122, 140) and the tubing opening (185) of the piston 150, 155, 160 (see Figures 1B and 2B)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stang in view of Koot (U.S. Patent No. 4,406,335).
Regarding claim 7, Stang teaches the invention as essentially claimed, but fails to teach wherein the two-way injection valve further comprises securing holes disposed therein to allow the two-way injection valve to be secured to the tubular member with screws.
Koot teaches a well drilling valve wherein a valve (34) further comprises securing holes disposed therein to allow valve (34) to be secured to a tubular member (1) with screws 35 (Col. 4, line 65 - Col. 5, line 11; see Figure 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Stang to provide wherein the two-way injection valve further comprises securing holes disposed therein to allow the two-way injection valve to be secured to the tubular member with screws, as recognized by Koot. Doing so would removably and easily secure the valve to the tubular member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753